WALKER, Circuit Judge.
Bankrupts complain of the denial by the judge of their applications for discharge, after oppositions by creditors to such applications had been withdrawn. A bankrupt is not entitled to a discharge if he has committed an offense punishable by imprisonment as provided in the Bankruptcy Act. Bankruptcy Act, § 14b (Comp. St. § 9598). One’s offense in knowingly and fraudulently concealing, while a bankrupt, from his trustee any property belonging to his estate in bankruptcy, is punishable by imprisonment. Bankruptcy Act, § 29b (section 9613). The record warranted the judge in finding that each of the bankrupts committed such offense by knowingly and fraudulently concealing, while a bankrupt, from his trustee property belonging to his estate in bankruptcy, namely, an interest in a corporation evidenced by stock issued in the name of the mother of the bankrupts, but which was paid for with money belonging to the bankrupts, who were the beneficial owners of such interest at the time of and after their bankruptcy. The withdrawal by creditors of their opposition to a discharge of the bankrupt does not have the effect of entitling the bankrupt to a discharge where the judge is clearly convinced of the commission by the bankrupt of an offense punishable by imprisonment as provided in the Bankruptcy Act. In re Hammerstein, 189 F. 37, 110 C. C. A. 472.
The order appealed from is affirmed.